DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendments filed November 9, 2022, amending claim 1, cancelling claims 2-14, and adding new claims 20-30 is acknowledged.  Claims 1 and 15-30 are pending and under examination.
In view of Applicant’s amendments limiting the RNA stabilization domain to a sequence comprising either SEQ ID NO 1 or SEQ ID NO 10, the species restriction requirement of the RNA stabilization moiety included in the Office Action mailed August 9, 2022 is withdrawn.
The amendment to claim 1 limiting the RNA stabilization domain to a sequence comprising either SEQ ID NO 1 or SEQ ID NO 10 has overcome the rejection of claims 1-2 and 9 under 35 USC 102(a)(1) over Liu.  Any other rejection or objection not reiterated herein has been overcome by amendment.  Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 depends from claim 25, so it fails to contain a reference to a claim previously set forth. See 35 U.S.C. 112(d) (“a claim in dependent form shall contain a reference to a claim previously set forth”); MPEP 608.01(n), part (III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites “The CREATE fusion editing cassette of claim 1, wherein the CREATE fusion editing cassette is inserted into a vector.”  It is not clear whether the claim is to the cassette, as recited in the preamble, to the vector comprising the cassette, or to a method of making a vector comprising the cassette.

Claim 22 recites the limitation "The CREATE fusion editing cassette of claim 22" in line 1.    There is insufficient antecedent basis for a claim that depends from itself.  It is also not clear whether the claim is to a cassette as recited in the preamble, or to a vector that comprises the cassette and the coding sequence for the nickase/RT. 
Claims 23-25, 27-29 are rejected from depending from claim 22 and not remedying the indefiniteness.

Claim 23 recites “The CREATE fusion editing cassette of claim 22, wherein one or more copies of the vector are introduced into a cell . . .”  It is not clear whether the claim is to a cassette as recited in the preamble, a vector that comprises the cassette, a cell containing the vector that comprises the cassette, or a method of making a cell comprising the vector with the cassette.
Claim 29 is rejected for depending from claim 23 and not remedying the indefiniteness.

Claim 24 recites “The CREATE fusion editing cassette of claim 25”.  However, claim 25 recites “a library of two or more vectors . . . according to claim 22.”  It is not clear if “the CREATE fusion editing cassette” in claim 24 is referring to the cassette in just one of the vectors or more than one of the vectors of claim 25.  It is also not clear whether the claim is to the cassette as recited in the preamble, a vector or more than one vectors of claim 25, or a cell containing one or more vectors that comprises the cassette.  The claim might also be drawn to a method in which fusion editing is performed.

Claim 25 is directed to a library of two or more vectors, which is a product.  The claim also recites a process step of “performing nucleic acid-guided nickase/reverse transcriptase fusion editing”.  MPEP 2173.05(p).II states “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite”.  The process of performing nickase/rt fusion editing is not interpreted as a product-by-process, because the library of vectors could not be produced by the “performing steps” recited in the claim.
The recitation of “performing nucleic acid-guided nickase/reverse transcriptase fusion editing according to claim 22” is also confusing because there is not a clear antecedent basis for “editing”.  There is no “nucleic acid-guided nickase/reverse transcriptase fusion editing” recited in claim 22.

Claims 27 recites "The CREATE fusion editing cassette of claim 22, wherein the vector comprises a selectable marker”.  It is not clear whether the claim is to a cassette as recited in the preamble, or a vector that comprises the cassette and a selectable marker. 

Claims 29 recites "The CREATE fusion editing cassette of claim 23, wherein the CREATE fusion editing cassette and the coding sequence for the nickase-RT fusion protein are under the control of the same inducible promoter”.  It is not clear whether the claim is to the cassette as recited in the preamble, or two nucleic acids that are under the control of the inducible promoter.   


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 30 recites “The CREATE fusion editing cassette of claim 1, wherein the CREATE fusion editing cassette is provided to a cell as a messenger RNA (mRNA)”.  The	editing cassette of claim 1 comprise several RNA components including a stabilization moiety and a gRNA guide and scaffold region.  According to the specification a gRNA has sequences that are capable of hybridizing to a target and a sequence that is capable of binding to a nuclease ([0042]).  The specification also indicates that the nickase/RT fusion enzyme can be delivered as mRNA ([00108, Fig 4C).  Contrary to the teachings in the specification that gRNA can be provided as mRNA ([0057]), mRNA is known in the art to encode for proteins (Swanson, Chapter 18 “RNA Translation and Protein Synthesis, Biochemistry, Molecular Biology and Genetics, 5th edition, 2010; page 271).  “Messenger” is interpreted as a functional limitation that requires the RNA to be translated by the ribosome to code for a protein.  In contrast, gRNAs are known in the art and taught by the specification to direct nucleases to specific sites it the genome (Figure 1C).  There is no evidence in the specification that the CREATE fusion editing cassette is translated by the ribosome to produce a protein.  Therefore, the skilled artisan would not have concluded that Applicants possessed the claimed CREATE fusion editing cassette as a messenger RNA.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2020191153 A2, published September 24, 2020, filed March 19, 2020; cited in IDS filed April 30, 2022), in view of Filippova (Filippova et al., Biochimie (2019), 167: 49-60).  This is a modified rejection of the sustained rejection of canceled claim 4, whose limitations are incorporated into amended claim 1.  The modifications are necessitated by amendment.

Claim 1 recites “an RNA stabilization moiety comprising the sequence of SEQ ID NO: 1 or SEQ ID NO: 10.  The claims no longer require that SEQ ID Nos 1 and 10 are G quadraplexes, which is a structural requirement.  As such the only structural/functional requirement for SEQ ID Nos 1 and 10 is the ability to stabilize RNA.

Regarding claim 1, Liu teaches the structure of a Prime Editor gRNA (PEgRNA) (Fig 27).  Liu teaches the PEgRNA comprises a 3’ extension arm containing A) “primer binding site”, which corresponds to (a)(iii) “a primer binding region capable of binding to a nicked target DNA (Fig 27, Fig 1A.1).  Liu teaches the 3’ extension arms of the PEgRNA also contains B) “edit template”, which corresponds to (a)(iv) “a nick-to-edit region” (Fig 27, Fig 1A.1).  Liu teaches the 3’ extension arms of the PEgRNA also contains C) “homology arm”, which corresponds to (a)(v) “a region of post-edit homology” (Fig 27, Fig 1A.1).  Liu teaches the 3’ extension arms can contain an optional 3’ end modifier “e1”, which can contain a linker and/or a hairpin, which correspond to (a)(ii) “a linker region” and (a)(i) “an RNA stabilization moiety,” respectively (Fig 27).  Liu teaches the 3’ e1 end modifier can include structures that prevent exonuclease-mediated degradation and stability, including RNA quadraplexes ([0285]-[0286]).  Liu teaches the PEgRNA comprises a gRNA at the 5’ end, which comprises a spacer sequence, which corresponds to (b)(i) “a guide sequence” and a gRNA core, which corresponds to (b)(ii) “a scaffold region” (Fig 27; [0259]-[0261], [0263]-[0264]).  Liu also teaches the PEgRNA are used for target-primed reverse transcription used with CRISPR/Cas-nickase gene editing (i.e., nucleic acid-guided nicease/reverse transcriptase fusion editing) ([0011], Fig 1A.1).
Liu does not specifically teach SEQ ID NO 1 or 10 as a 3’ end modifier to increase the stability of the gRNA.  
Filippova teaches several strategies for increasing the stability of guide RNAs (Abstract).  Filippova teaches adding the sequence GGUGGUGGUGG (i.e., SEQ ID NO 1) to the 5’ or 3’ end of a guide RNA (page 57, ¶3).  Filippova teaches GGUGGUGGUGG forms a G-quadraplex (page 57, ¶3).  Filippova teaches appending GGUGGUGGUGG to the 3’ end of a gRNAs increased the lifetime of the gRNA (page 57, ¶3; table 1).  Filippova teaches the G-quadraplex increases gene editing by 13% compared to a gRNA without the G-quadraplex and does not increase the toxicity of the gRNA (page 57, ¶3; table 1). Filippova teaches the 3’ end of the gRNA is amenable to modifications (page 57, ¶3).
  	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have added SEQ ID NO 1 taught in the Filippova to the 3’ end of the PEgRNA taught in Liu.  It would have amounted to a simple substitution of a known sequence that increases guide RNA function for the generic stability sequence taught in Liu by known means to yield predictable results.  Both Liu and Filppova teach adding quadraplexes to CRISPR-based guide RNAs to improve their stability in vivo.  Additionally, they both teach that stabilization domains can be appended to the 3’ end of the PEgRNA.  Thus, one skilled in the art would have a reasonable expectation of success of adding SEQ ID NO 1 to the 3’ end of Liu’s PEgRNA.  One skilled in the art would be motivated to specifically use SEQ ID NO 1 because Filippova teaches SEQ ID NO 1 increases the stability of gRNAs. 

Regarding claim 15-17, Liu teaches the linker, priming binding sequence and edit template regions are optional ([0036]), which addresses the claimed embodiment in which those regions are 0 nucleotides in length.  Liu also teaches that when the linker, priming binding sequence, and edit template regions are present, they can be, for example, at least 3 nucleotides to at least 20 nucleotides ([0044]-[0046]).  These ranges overlap with the claimed range of 0 to 20 nucleotides.
Liu indicates that all of these elements are optional, which renders obvious the claimed embodiments in which their lengths are zero.  Additionally, Liu’s ranges overlap with the claimed ranges, which establishes a prima facie case of obviousness.  See MPEP 2144.05, part (I).  

Regarding claim 18, Liu teaches the homology arm (i.e. post edit-homology) can be, for example, at least 3 nucleotides to at least 20 nucleotides in length (Claim 25).  These ranges overlap with the claimed range of 3 to 20 nucleotides, which establishes a prima facie case of obviousness.  See MPEP 2144.05, part (I).  

Regarding claim 19, Liu teaches the spacer sequence hybridizes to a target sequence, which could be a genomic locus, for example, and the core scaffold interacts with a CRISPR effector, which may be Cas9 ([0261], [0263]).  Liu teaches selecting the hybridization site in order to promote guide-sequence excision and/or formation of a complex at a target sequence, and Liu also contemplates a range of identity to achieve optimal alignment for that purpose ([0263]).  Liu identifies several options for the hybridization targets of the spacer sequence and the core scaffold and suggests optimizing the degree of identity to achieve the desired outcome of hybridization.  Liu’s options are therefore a finite number of identified, predictable solutions to promote guide-sequence excision and/or formation of a complex at a target sequence, and the person of ordinary skill in the art would have expected success in pursuing them all.  See MPEP 2143, part (I)(E).  In addition, Liu expressly observes that the selection of hybridization site is optimizable in order to promote guide-sequence excision and/or formation of a complex at a target sequence, so performing Liu’s suggested optimization would have been obvious.  See MPEP 2144.05, part (II). 

Regarding claim 20, Liu teaches PEgRNA interacts with a Cas9-RT fusion protein, which nicks the target nucleic acid (i.e., a nickase/reverse transcriptase fusion protein) (Figure 1A.1).

Regarding claim 21, the limitation “where in the CREATE fusion editing cassette is inserted into a vector” is interpreted as a product-by-process limitation for the purposes of examination.  The claim will be examined according to the structure of the product that is produced by inserting the cassette into a vector, which in the present case is a vector comprising the CREATE fusion editing cassette of claim 1.  
Liu teaches the PEgRNA can be encoded by a vector (i.e., a vector comprising the editing cassette) ([0260], [0655]).

Claims 22-25 and 27-29 are indefinite for the reasons described above in paragraph 11.  For the purposes of compact prosecution, claims 22-24, and 27-28 are interpreted as being dependent from claim 21.   Claim 29 is interpreted as being dependent from claim 22.

Regarding claim 22, Liu teaches the prime editor (PE) fusion protein (i.e., the nickase/RT fusion protein) can be delivered via a vector ([0667]).  Liu also teaches both the PE fusion protein and the PEgRNA can be delivered in the same expression vectors ([0667]).

Claims 23-24 recite “wherein one or more [at least two] copies of the vector are introduced into a cell to perform nucleic acid-guided nickase/reverse transcriptase fusion editing”, which are interpreted as product-by-process limitations for the purpose of examination.  The claims will be examined according to the structure of the products that are produced by introducing the vectors into a cell, which is a cell comprising one or two or more vectors comprising the CREATE fusion editing cassette of claim 1.
Liu teaches methods for delivering vectors to cells ([0747]).  Liu also teaches cells transfected with one or more vectors of the invention (i.e., nickase/RT fusion and PegRNA) ([0727]).

Regarding claim 25, Liu teaches using libraries to screen PEgRNAs ([0804] and [0828]).   
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have created a library containing two or more vectors of Liu’s vectors comprising the PEgRNA.  It would have amounted to the simple combination of disclosed vectors to create a library of vectors as suggested by Liu.

Regarding claim 27, Liu teaches introducing into cells reporter genes which encode markers (i.e., a selectable marker) ([0653]).   
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included a marker gene in the vectors with the PEgRNA and nickase/RT fusion protein genes.  I would have amounted to a simple combination of known gene sequences by known means to yield predictable results.  

Regarding claim 28, Liu teaches PEgRNA under the control of inducible promoters ([0737]).

Regarding claim 29, Liu teaches both the PEgRNA and the PE fusion editors can be expressed from inducible promoters ([0737]).   Liu also teaches the PEgRNA and the PE fusion editors can be expressed from the same promoter ([0740]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have expressed Liu’s PEgRNA and the PE fusion proteins from the same inducible promoter from the same vector.  I would have amounted to a simple combination of known gene sequences by known means to yield predictable results.  


Claims 1, 15-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2020191153 A2, published September 24, 2020, filed March 19, 2020; cited in IDS filed April 30, 2022) and Filippova (Filippova et al., Biochimie (2019), 167: 49-60), as applied to claims 1, 15-25 and 27-29 above, and further in view of Pandey (Pandey et al., The Journal of Physical Chemistry (2013), 117: 6896-6905) and Lee (US 20200299689 A1, published September 24, 2020, priority to at least October 2, 2018).  This is a new rejection directed to the elected species SEQ ID NO 10.  It is necessitated by the amendments of 1) adding “comprising” language to the RNA stabilization moiety and 2) removal of the requirement of SEQ ID No 10 to be a G-quadraplex.

The teachings of Liu and Filippova are recited and applied as for claims 1, 15-25 and 27-29 above.
Neither Liu nor Filippova teach an RNA stabilization domain comprising SEQ ID NO: 10 (GGAGGUGGAGGUGGAGGUGG).  
Pandey teaches one of the most widely studied structures in RNA are G-quadruplexes (page 6896, ¶2).  Pandey teaches the general structure of G-quadruplexes is G2-3 N1-15 G2-3 N1-15 G2-3 N1-15 G2-3 (Abstract figure).  Pandey teaches the major determinants of G-quadruplex stability are loop length (i.e., the number of nucleotides between the groups of G’s), loop composition, and the number of G-quartets (i.e., number of Gs in each group) (Abstract).  Pandey teaches in G-quadraplexes with G2-quartets, shorter loops produce more stable G-quadruplexes than longer loops (Figure 3a).  Pandey also teaches that G2A and G2U (i.e., GGA and GGU) G-quadruplexes are more stable than cytosine-containing G2 quadruplexes (page 6901, ¶2; page 6903, Summary).  Pandey also teaches that G2U and G2A repeats are known to fold into intramolecular G-quadruplexes (page 6901, ¶3).
Lee teaches quadraplex structures increase stability of the guide RNAs used with Cas nuclease Cpf1 (Fig 11B).  Lee teaches that the guide sequence in Cpf1 guide RNAs is located at the 3’ end, and that additional functional sequences can be appended to the 5’ end (Figs 1D-E and 14).  Lee teaches repeats of the UGG and AGG can form stabilizing quadraplexes (Fig 11B).  Lee teaches the sequence UUAGGAGGAGGAGGAGGAGGAGGAGGAGGAGGAGG can act as a stabilizing quadraplex (Table 1, Fig 11B; underlining added to emphasize the similarity to Pandey’s formula recited above, N is underlined).  Lee teaches the 5’ extensions on Cpf1 guide RNAs can comprise a repeating trinucleotide motif of AGG, UGG, or combination thereof, which provides a quadruplex structure ([0058]).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have tried SEQ ID NO:10 as a stability component in the PEgRNA of Liu.  There are a finite number of possible G-quadruplex sequences, which can be predictably appended to PEgRNAs with a reasonable expectation of success.  SEQ ID NO:10 is GGAGGUGGAGGUGGAGGUGG, with the underlined nucleotides present the ‘N’ residue in the Pandey’s formula.  SEQ ID NO 10 contains three possible G-quadraplex-forming stretches that follow the overall sequence structure of G-quadruplexes taught in Pandey.  Thus, the skilled artisan would predict that SEQ ID NO 10 would have stabilized Liu’s PEgRNA because it has three stretches that can form a G-quadraplex known to stabilize RNA.  Additionally, Lee exemplifies a sequence that comprises more than one stretch of nucleotides that could form a quadraplex for the purpose of stabilizing a guide RNA sequence.  One would have been motivated to try SEQ ID NO 10 because Pandey teaches that adenine and uracil containing quadruplexes are known to form stable structures and Lee teaches adding structures with repeats of UGG, AGG and combinations thereof.  Additionally, having a loop length of one is the smallest loop length possible and Pandey teaches smaller loop lengths result in more stable G-quadruplexes.  Although Pandey teaches a G-quadraplexes have 3 groupings of NGGs, Lee indicates that additional NGG units could have been added and still form stabilizing quadraplexes.  One would have a reasonable expectation that SEQ ID NO 10 could be added to the PEgRNA of Liu to maintain stability because similar stability sequences taught in Filippova and Lee increase the stability of a gRNA when appended to the end opposite of the targeting sequence.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2020191153 A2, published September 24, 2020, filed March 19, 2020; cited in IDS filed April 30, 2022) and Filippova (Filippova et al., Biochimie (2019), 167: 49-60), in further view of Kurata (Kurata et al., Journal of Human Genetics (2018) 63:179–186).  This is a new rejection of a new claim.

The teachings of Liu and Filippova are recited and applied as for claims 1, 15-25 and 27-29 above.
Neither Liu nor Filippova teach PEgRNA also containing a barcode.
Kurata teaches methods for using Cas/guide RNA library screens (Abstract).  Kurata teaches guide RNAs with attached barcode sequences for detecting the enrichment or depletion of guide RNA sequences during a drug resistance or susceptibility screen (page 181, ¶5-6).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included a barcode on Liu’s PEgRNA containing Filippova’s stability sequence.  It would have amounted to a simple combination of known nucleic acid sequence functions by known means to yield predictable results.  Liu teaches that libraries of the PEgRNAs can be used to optimize the PEgRNAs in a particular system.  Thus, one skilled in the art would have added a barcode for a use in gRNA libraries as suggested by Kurata.  One would have been motivated to do so for the purpose of using PEgRNAs in the drug screenings taught in Kurata.


Response to Arguments
Applicants argue that the amended claims are non-obvious over Liu because Liu does not disclose SEQ ID Nos 1 or 10 (Remarks, page 7).  This argument has been fully considered and is persuasive.  The rejection of the claims under 35 USC 103 in view of Liu has been withdrawn.

Applicant argues that the amended claims are non-obvious over Liu in view of Filippova because Filippova teaches appending SEQ ID NO 1 added to both ends of a sgRNA (Remarks, page 8, ¶2 – page 9, ¶2).  This argument has been fully considered but is not persuasive.  Filippova teaches that both the 5’ and 3’ ends were tested for the addition of SEQ ID NO 1 to increase stability or gene editing efficiency (page 57, ¶3).  Filippova teaches that adding the sequence to 5’ end abolished gene editing, but that the 3’ end could accommodate additional sequences (page 57, ¶3).  In fact, Filippova’s table 1, expressly teaches appending the G-quadraplex to the 3’ end of the guide RNA.  Because Liu also teaches including the stability domain at the terminus of 3’ extension in the PEgRNA, it would have been obvious to place the stabilizing SEQ ID NO 1 there. 

Applicant argues that using SEQ ID NO 10 is non-obvious because Pandey only teaches a general formula for G-quadraplexes, which amounts to a very large number of possible sequences and not practical to try.  Applicant also argues that SEQ ID NO 10 does not fit Pandey’s general formula (Remarks, page 9, ¶3 – page 11).  These arguments have been fully considered but are not persuasive.  
First, although the full sequence of SEQ ID NO 10 does not fit Pandey’s formula, SEQ ID NO 10 contains 3 different stretches of nucleotides that would form a G-quadraplex according to Pandey’s formula. Because the claims only require SEQ ID NO 10 to stabilize the CREATE cassette, there is no requirement for SEQ ID NO 10 to wholly and independently form a G-quadraplex.  Lee gives an example of a sequence with one or more stretches of G-quadraplex-forming sequences indicating that Pandey’s pattern can be extended further.  
Second, Pandey provides guidance on which quadraplexes provide the greatest stability, which would greatly reduce the number of sequences the skilled artisan would try.  Pandey teaches G2-quartets, shorter loops (i.e. fewer Ns), and a preference for As and Us at the N positions produces more stable G-quadraplexes.  Using Pandey’s guidelines, the skilled artisan would start with a list of 8 G-quadraplex sequences to try (GG[A/U]GG[A/U]GG[A/U]GG = 23 = 8).  A skilled artisan seeking to use a sequence that has several stretches of sequences that can form a G-quadraplex, like the sequence taught in Lee, would duplicate Pandey’s formula and start with a list of 64 sequences to try (GG[A/U]GG[A/U]GG[A/U]GG[A/U]GG[A/U]GG[A/U]GG = 26 = 64), one of which comprises SEQ ID NO 10.
Third, Applicant alleges that Pandey’s formula encompasses 6.72 x 1022 possible G-quadraplex sequences, based on the formula plus (presumably) the well-known fact that there are only four choices for nucleotides at any given position in an RNA sequence (adenine, cytosine, guanine, or uracil).  Assuming Applicant’s calculations are correct (the examiner takes no position on this), it would appear that the person of ordinary skill in the art would have understood exactly how many options are embodied in that formula.  Indeed, Applicant admits that the number of options is “technically finite.”  
Applicant then contends, despite implicitly acknowledging that the person of ordinary skill in the art would have known the sequence of every G-quadraplex within Pandey’s disclosed formula, that the number is “practically infinite from the perspective of the amount of labor a skilled artisan would have had to expend to identify successful G quadraplex sequences from among these possible combinations.”   Relying on Rolls-Royce PLC v. United Techs Corp., Applicant alleges that the “breadth of the sequence combinations indicates that [the cited prior art] would not have rendered the claimed subject matter obvious to try.”  (Remarks at page 9, ¶3, citing 603 F.3d 1325, 1339 (Fed. Cir. 2010).)  That case, however, fully supports a finding of obviousness here. As the Rolls-Royce court explained: 
To determine that an invention would have been obvious to try on the basis of the record before the time of invention, this court has clarified, with respect to inventions requiring selection of a species from a disclosed genus, that the possible approaches and selection to solve the problem must be “known and finite.” See Abbott [Labs v. Sandoz, Inc.], 544 F.3d [1341,] 1351 [(Fed. Cir. 2008)] (holding as conditions in which “obvious to try” may negate patentability, “the problem is known, the possible approaches to solving the problem are known and finite, and the solution is predictable through use of a known option”).
Id.  Such is true here.  The sequences fitting Pandey’s formula would all have been instantly discernable by the person of ordinary skill in the art before the effective filing date, so they were known; in fact, Applicant has actually calculated their number.  Pandey teaches methods for preparing G-quadraplex sequences of any desired sequence, while Filippova, Lee, Pandey and Liu also explain that the stabilizing properties of G-quadraplexes were known.  Put another way, “the possible approaches to solving the problem [of stabilizing gRNAs with G-quadraplexes] were known and finite” (i.e., Pandey’s formula), and the solution [gRNA stabilization] is predictable through use of a known option,” specifically the methods of Liu, Lee and Filippova.  See id. at 1339 (quoting Abbott, 544 F.3d at 1351).  
Importantly, the possible solutions in Rolls-Royce were not particularly enumerated, as they are in Pandey’s formula.  In Rolls-Royce, the allegedly obvious modifications involved optimizing sweep angles on a fan blade to reduce shock.  Id. at 1338. The court found that “one of ordinary skill could not use CFD simulations to detect endwall shock and no other evidence in the record gives a reason to reverse the sweep angle to intercept that shock.”  Id. at 1339.  That is not the case here.  The parameters for Pandey’s formula were well known in the art.  There is ample evidence in the record for reasons to make those sequences as well as methods for doing so.  
The Federal Circuit’s finding in Sanofi-Aventis regarding the number of options is likewise consistent with a finding of obviousness here.  (See Reply at page 10, ¶2, citing the case.)  In the Pandey formula, there are either 8 or 12 positions fixed as guanine, respectively, in the G2 and G3 embodiments.  If that were not the case, then each of those 8 or 12 positions could be any of the four known nucleotides.  Based on Applicant’s calculations, there are 3.36x1038 options if those positions are not held constant.1  It would appear, then, that Applicant’s calculated subgenus of 6.72 x 1022 possible combinations in the Pandey equation is “small in the context of the art,” i.e. every possible choice when G is allowed to vary within Pandey’s equation.  The subgenus is 2 x 10-16 the size of the genus of polynucleotides if the GG and GGG are permitted to vary.  The subgenus is therefore both finite (as Applicant admits) and small in the context of the art. Given the advanced state of the art of generating RNAs of given sequence as evidenced by Pandey, Liu, Filippova and Lee, it would have been easily traversed.  Before the effective filing date, the skilled artisan would have considered testing the RNAs embodied within Pandey’s formula to be “within his or her technical grasp” and would therefore have found it obvious to investigate them given the art-accepted justification for doing so.  
Furthermore, there is insufficient evidence of secondary considerations to overcome the prima facie showing.  Applicant writes that SEQ ID NO 10 “effectively improves the editing rate of Applicant’s CREATE fusion editing cassette,” referring to Figure 15A.  In presenting evidence of secondary considerations, Applicant has the burden of explaining proffered data in order to establish that the results are in fact unexpected and nonobvious and of both practical and statistical significance.  See MPEP 716.02(b).  Those requirements are not clearly met in the reply.  Figure 15A is described, without elaboration, in the specification as a bar graph “demonstrating the editing rate for the various putative 3' RNA stabilization moieties listed in Table 1 vis-a-vis the G2U1g5 StCFEC and the CFg5 (unprotected) CF editing cassette.”  (Page 49.)  The reply supplies no explanation beyond its reference to Figure 15A, and the bar graph is not self-explanatory (it actually appears to require Figure 15B for full understanding).  Importantly, it is not immediately evident which claimed embodiment(s) the graph represents, more specifically the identities of the largely unbounded limitations in claim 1’s (a)(ii)-(v) and (b)(i)-(ii).  Such information is critical for the examiner to make any finding on the proffered evidence.
Finally, the reply provides no evidence of what the person of ordinary skill in the art would have expected by appending the particular RNA stabilization moieties to the G2U1g5 StCFEC and CFg5 editing cassettes.  Some degree of improved editing efficiency would have been expected based on the teachings of Filippova (Table 1), so even if there were an improved editing rate depicted in Figure 15A, the question would still remain as to whether the improvement is to a surprising degree that is both statistically and practically significant.  Without an understanding of what results would have been expected before the effective filing date, the examiner cannot conclude that Figure 15A or any other data in the application constitutes unexpected results.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Assuming Applicant’s calculations at footnote 4 are correct, then allowing the “G” positions in the GG and GGG motifs to vary would result in there being not 16 options for those four tracts, but rather (32 + 48) = 80 possible permutations (NN or NNN, each N = ACGU).  Following applicants’ formula in footnote 4, 80 * 1,431,655,7644 yields over 3.36 x 1038 possible combinations for polynucleotides the same size as those embodied by the Pandey equation.